Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Larry Paul, Appellant                                  Appeal from the 6th District Court of Red
                                                       River County, Texas (Tr. Ct. No.
No. 06-15-00069-CV         v.                          CV03068). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
Red Rock Pipeline and Irrigation, LLC,                 Moseley participating.
Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Larry Paul, pay all costs of this appeal.




                                                       RENDERED NOVEMBER 5, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk